DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 7/20/2021 has been entered. Claims 1-8 are 
presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Henshue et al. (Henshue et al. – 2013/0212046; herein after referred to as “Henshue”) in view of Horgan et al. (2010/0143827; herein after “Horgan”) and Kurtz et al. 2013/0335783; herein after “Kurtz”).
Regarding claim 1, Henshue discloses an [anti-counterfeiting] image code embedded in a decorative pattern of a ceramic tile, wherein the decorative pattern or part of the decorative pattern is made into the [anti-counterfeiting] image code that can be identified, and the anti-counterfeiting image code is input into a terminal recognition software application (Henshue; par. 0008, 0010, 0011, 0015, 0018, 0019, 0020, 0021, 0027, 0185, 0186, 0187, 0192 – ceramic, tiles, ceramic tile, embedded QR code, matrix code, 2D code, the code conveying information regarding product and service, embedded in the pathway, scanning barcode, barcode scanner).  
The claim differs in calling for the use of the embedded code for preventing counterfeit. However, this claimed limitation is not new. 
Reference to Horgan is cited as an evidence showing using anti-counterfeit devices to to prevent counterfeits for products such as glass, brick, ceramics, tiles (Horgan; par. 0002, 0003, 0024, 0061, 0072 – security features for products such as glass, ceramics, tile).  Additionally, reference to Kurtz is cited as evidence showing the conventionality of using hidden 2D barcode to enable distinction of genuine items from counterfeits (Kurtz; par. 0007, 0010, 0011 – using hidden 2D barcode to prevent counterfeit products). 
In light of Horgan and Kurtz’s teachings, it would have been obvious to implement the counterfeit features in the embedded barcode as taught by Henshue. The modification allows the barcode to be used to prevent counterfeits which would be well within the skill levels and expectations of an ordinary skilled artisan. 
Regarding clam 3, see the discussions regarding claim 1 in view of Henshue/Horgan/Kurtz the anti-counterfeiting image code according to claim 1, wherein the image code comprises parameter information of the ceramic tile, so that product information hidden in the image code can be read and collected by a scanner after recognition (Henshue; par. 0008, 0010, 0011, 0015, 0018, 0019, 0020, 0021, 0027, 0185, 0186, 0187, 0192 – ceramic, tiles, ceramic tile, embedded QR code, matrix code, 2D code, the code conveying information regarding product and service, embedded in the pathway, scanning barcode, barcode scanner; Horgan; par. 0002, 0003, 0024, 0061, 0072 – security features for products such as glass, ceramics, tile; Kurtz; par. 0007, 0010, 0011 – using hidden 2D barcode to prevent counterfeit products).  

Allowable Subject Matter
Claims 7-8 are allowed.

Claims 2 and 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. an anti-counterfeiting method of embedding an anti-counterfeiting image code in a decorative pattern of a ceramic tile as recited in claim 7, wherein the method comprises steps of: 
(1) embedding an image code into the decorative pattern of the ceramic tile such that the image code is integrated into the decorative pattern of the ceramic tile; the image code comprises a hidden function and hidden information and can be decoded; 
(2) inputting the decorative pattern on a surface of the ceramic tile into an image code generating software to generate the image code that can be decoded, editing a ceramic tile parameter and ceramic tile information in the image code generating software; 
(3) packing the image code and inputting it into a terminal recognition software application; 
(4) downloading the terminal recognition software application at a mobile terminal; and 
(5) opening an application to initiate a code scanner, aiming for the ceramic tile that a user wishes to know to capture a completed image or a pre-taught partial feature image; 
a decoding software automatically makes a comparison with an image in a database to decode; 
after an image is decoded, the decoding software automatically jumps to a page to retrieve various process parameters and information of the ceramic tile for a consumer's reference (claim 8 depends on claim 7).  
ii. the anti-counterfeiting image code according to claim 1, wherein image codes of new ceramic tiles are continuously added to a database of the terminal recognition software application to continuously update the database, and disused image codes are cleared from the database (claim 2).  
iii. the anti-counterfeiting image code according to claim 1, wherein a large and complete graph design is pre-divided according to a pattern; that is, a complete design graph is pre-divided into a plurality of fixed patterns, a desirable number of patterns are printed by an inkjet printer according to predetermined and pre-divided patterns to facilitate fabrication of an image code at a later stage (claim 4).  
iv. the anti-counterfeiting image code according to claim 1, wherein an imported image is converted to a two-dimensional image code by an image code generating software; the image code generating software is a background online software that has functions of converting the decorative pattern to a corresponding two-dimensional dotted pattern, editing, storing, and exporting (claim 5).  
v. the anti-counterfeiting image code according to claim 5, wherein information contained in the two-dimensional image code comprises a decorative pattern and text information of the ceramic tile, wherein the text information comprises a description of a source of inspiration, a design concept, a production process, pattern number and area, a decoration guideline, paving and use precautions, and an user opinion (claim 6).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887